DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s cancellation of claim 48, amendment of claim 1, 42-47, 49-52, in the paper of 4/29/2021, is acknowledged.  Applicants' arguments filed on 4/29/2021, have been fully considered and are deemed to be persuasive to overcome some of the rejections previously applied.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  Claims 1-5, 11-15, 42-47, 49-52 are still at issue and are present for examination.
Election/Restrictions
Applicant's election without traverse of Group I, claims 1-15, drawn to a method of ligating single stranded nucleic acid, and the Species of SEQ ID NO:6, in the paper of 3/16/2020, is acknowledged.  
Claims 42-46, 49-52 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Objections
Claims 1-5, 11-15 and 47 are objected to because of the following informalities:  
Claim 1 (claims 2-5, 11-15 and 47 dependent from) was previously rejected to as being indefinite.  While applicants amended the claim to somewhat clarify, claim 1 
“wherein said ssDNA/RNA ligase comprises an amino acid sequence that has at least 95% sequence identity to one of the amino acid sequences shown in SEQ ID NOS: 1-6 and 8-11 where X is not lysine (K) and is an amino acid selected from the group consisting of: serine (S), cysteine (C), valine (V), threonine (T), and Glycine (G), and wherein X in said amino acid sequence of said ssDNA/RNA ligase is S, C, V, or T,”.
It is suggested that a better recitation would be:
“wherein said ssDNA/RNA ligase has at least 95% sequence identity to one of SEQ ID NOS: 1-6 and 8-11, and wherein the amino acid corresponding to the X in SEQ ID NOS: 1-6 and 8-11 in said ssDNA/RNA ligase is the amino acid S, C, V, or T,”.
	Claims 11 and 12 depend from rejected claim 1 and include non-elected subject matter.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The previous rejection of claims 1-5, 13, 14 and 47 under 35 U.S.C. 103 as being unpatentable over Torchia et al. (Nucleic Acids Res., Vol 36, No. 19, pp 6218-6227, Oct 2008), Bruegger et al. (Uniprot database Accession No. A2BN10, February 2007) and Zhelkovsky and McReynolds (BMC Molecular Biology, Vol 13, No. 24, 2012) is withdrawn based upon applicants amendment of the claims and applicants arguments presented in the paper of 4/29/2021.
A similar rejection was stated in the previous office action as it applied to previous claims 1-5, 13, 14 and 47.  Applicants correctly pointed out that the form paragraph for anticipation was previously used by mistake, however the rejection was based upon obviousness, which applicants noted they interpreted it as.


Claim 1-5, 13, 14, 15 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over Torchia et al. (Nucleic Acids Res., Vol 36, No. 19, pp 6218-6227, Oct 2008), Bruegger et al. (Uniprot database Accession No. A2BN10, February 2007) and Zhelkovsky and McReynolds (BMC Molecular Biology, Vol 13, No. 24, 2012).
Torchia et al. teach that RNA ligases participate in repair, splicing and editing pathways that either reseal RNAs or alter their primary structure.  Torchia et al. disclose that a search for polypeptides resembling T4Rn12 identified candidate RNA ligases Methanobacterium thermoautotrophicum (MthRnl).  Torchia et al. teach that the RNA ligase from Methanobacterium thermoautotrophicum is a 381 amino acid homodimeric protein that catalyzes the intramolecular ligation of single-stranded RNA and DNA.  As a means of characterizing the activity of the identified Methanobacterium thermoautotrophicum RNA ligase (MthRn1), Torchia et al. teach the cloning, expression and purification of recombinant MthRn1 and assaying of the MthRn1 protein for RNA ligase activity.  The method taught by Torchia et al. is a method of ligating single stranded nucleic acid comprising combining in a reaction mixture a ssDNA/RNA ligase which possesses both ssRNA ligase and ssDNA ligase activity (MthRnl) at a temperature of at least 75oC, a first single stranded nucleic acid sequence with a 5’ end base that is adenylated and a second single stranded nucleic acid sequence with a 3’ end base and incubating said reaction mixture at a temperature of at least 75oC, such that said ssDNA/RNA ligase ligates said 5’ adenylated end of said first single stranded nucleic acid sequence to said 3’ end of said second single stranded nucleic acid sequence to form a ligated nucleic acid sequence (see Figure 2 and supporting text).
Bruegger et al. (Uniprot database Accession No. A2BN10, February 2007) disclose a 390 amino acid protein from Hyperthermus butylicus, a sulfur-reducing peptide fermenting neutrophilic Crenarchaeote growing up to 108oC.  Bruegger et al. disclose that the encoded protein based upon genomic DNA sequence is a RNA ligase and has a REL/Rn12 domain and it is 99.9% identical to the amino acid sequence of SEQ ID NO:6. 
Methanobacterium thermoautotrophicum RNA ligase and the engineering of a thermostable ATP independent enzyme.  Zhelkovsky and McReynolds teach that RNA ligases are essential for many methods in molecular biology including NextGen RNA sequencing and they teach that to prevent ligation of RNA to itself ATP independent mutant ligases defective in self-adenylation are often used in combination with pre-adenylated linkers.  Zhelkovsky and McReynolds also teach that it is useful for the ligase to be active at elevated temperatures.  Zhelkovsky and McReynolds teach that as a means of creating a RNA ligase with these desirable properties they performed mutational analysis of the archael thermophilic RNA ligase from Methanobacterium thermoautotrophicum and identified several amino acids essential for ATP binding, including an alanine substitution of the catalytic lysine in motif I (K97A) which while abolishing activity in the first two steps of the ligation reaction, preserved wild-type ligation activity in ligation reaction step 3.  Zhelkovsky and McReynolds teach that they identified a mutation, K97A, which met these criteria and because this mutant of Mth RNA ligase is ATP independent, it requires an adenylated RNA or DNA linker for ligation.  Zhelkovsky and McReynolds teach this is a useful property that reduces background ligation of RNA to itself and improves the efficiency of library construction. Zhelkovsky and McReynolds teach the enzyme can ligate either single stranded RNA or DNA to an adenylated linker and these properties of thermostability and the ability to use either RNA or ssDNA as acceptors in a ligation reaction make this enzyme useful for multiple applications in molecular biology.
Hyperthermus butylicus.  As a means of characterizing the activity of the identified RNA ligase from Hyperthermus butylicus, one of skill in the art before the effective filing date would have been motivated to perform the same assays taught by Torcjia et al. on the protein taught by Bruegger et al. including a method of ligating single stranded nucleic acid comprising combining in a reaction mixture a ssDNA/RNA ligase which possesses both ssRNA ligase and ssDNA ligase activity (substituting the protein of Bruegger et al. (Uniprot database Accession No. A2BN10) for the MthRnl) at a temperature of at least 75oC, a first single stranded nucleic acid sequence with a 5’ end base that is adenylated and a second single stranded nucleic acid sequence with a 3’ end base and incubating said reaction mixture at a temperature of at least 75oC, such that said ssDNA/RNA ligase ligates said 5’ adenylated end of said first single stranded nucleic acid sequence to said 3’ end of said second single stranded nucleic acid sequence to form a ligated nucleic acid sequence.  One of skill in the art before the effective filing date would have been motivated to use both RNA and DNA as both the acceptor and donor nucleic acids in the above methods.  The motivation for the identification and characterization of previously uncharacterized RNA ligases is suggested by Torchia et al. and Zhelkovsky and McReynolds who teach that such RNA ligases are essential for many methods in molecular biology including Next Gen RNA sequencing and they teach that to prevent ligation of RNA to itself ATP independent mutant ligases defective in self-adenylation are often used in combination with pre-adenylated linkers.  One of skill in the art before 
Thus, claims 1-5, 13, 14, 15 and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over unpatentable over Torchia et al. (Nucleic Acids Res., Vol 36, No. 19, pp 6218-6227, Oct 2008), Bruegger et al. (Uniprot database Accession No. A2BN10, February 2007) and Zhelkovsky and McReynolds (BMC Molecular Biology, Vol 13, No. 24, 2012).

Remarks
No claim is allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G HUTSON whose telephone number is (571)272-0930.  The examiner can normally be reached on 6-3 EST Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





rgh
5/27/2021

/RICHARD G HUTSON/Primary Examiner, Art Unit 1652